Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election of claims 1-15 in the reply filed on May 25th, 2022 is acknowledged. Claim 13 has been amended. Claims 1-15 are pending.
Action on merits of claims 1-15 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 has been considered by the examiner.

Drawings
The drawings filed on 11/03/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (US 2014/0070179, hereinafter as Kim ‘179).
Regarding Claim 1, Kim ‘179 teaches a substrate (100; [0051]) comprising a printing area, wherein the printing area comprises: 
a flat surface (see Fig. 2); and 
a plurality of separation structures (Fig. 2, (310); [0050]) projecting from the flat surface, wherein the plurality of separation structures divides the printing area into a plurality of micro-areas, and in each of the micro-areas, a circular region (see para. [0061]) containing no separation structure has a maximum diameter between 3 µm and 30 µm which overlap the claim range of 5 µm and 10 µm.  

Regarding Claim 13, Kim ‘179 teaches a method for manufacturing the substrate, comprising: -4-forming a plurality of separation structures (Fig. 2, (310); [0050]) in a printing area of the substrate (100; [0051]), wherein the printing area comprises a flat surface (see Fig. 2); and the plurality of separation structures (Fig. 2, (310); [0050]) projecting from the flat surface and  divide the printing area into a plurality of micro-areas, and in each of the micro-areas, a circular region (see para. [0061]) containing no separation structure has a maximum diameter between 3 µm and 30 µm which overlap the claim range of 5 µm and 10 µm.  


    PNG
    media_image1.png
    224
    323
    media_image1.png
    Greyscale

Fig. 2 (Kim ‘179)

Regarding Claim 2, Kim ‘179 teaches the micro-areas are adjacent to each other and the plurality of micro-areas are arranged in an array (see Fig. 2 and 5).  

Regarding Claim 3, Kim ‘179 teaches each of the micro-areas is in communication with an adjacent micro-area (see Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0070179, hereinafter as Kim ‘179) as applied to claim 1 above.
Regarding Claim 4, Kim ‘179 teaches the separation structure has a height between 5 nm and 100 nm (see para. [0062]).  
Thus, Kim ‘179 fails to teach the limitation: “the separation structure has a height between 0.5 and 1 µm”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the separation structure has a height between 0.5 and 1 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (para. [0063] of Kim ‘179 discloses that the separation structure has a height variously depend on a size of the pixel formed by the light emitting layer).

Regarding Claim 5, Kim ‘179 teaches the separation structure comprises a separation wall having a thickness of 3 to 30 µm.
Thus, Kim ‘179 fails to teach the limitation: “a separation wall having a thickness of 1 µm or less”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a separation wall having a thickness of 1 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (para. [0063] of Kim ‘179 discloses that the separation structure wall has a thickness variously depend on a size of the pixel formed by the light emitting layer).

Regarding Claim 6, Kim ‘179 fails to teach the limitations: “an orthographic projection of the separation structure on the substrate has a cross shape, and the separation structures divide the substrate into an array of planar square micro-areas”.  
However, it has been held to be within the general skill of a worker in the art to have an orthographic projection of the separation structure on the substrate has a cross shape, and the separation structures divide the substrate into an array of planar square micro-areas on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 7, Kim ‘179 fails to teach the limitations: “an orthographic projection of the separation structure on the substrate has a Y-shape, and the separation structures divide the substrate into an array of planar orthohexagonal micro-areas”.  
However, it has been held to be within the general skill of a worker in the art to have an orthographic projection of the separation structure on the substrate has a Y-shape, and the separation structures divide the substrate into an array of planar orthohexagonal micro-areas on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Regarding Claim 8, Kim ‘179 fails to teach the limitations: “a source/drain electrode material pattern formed in the same layer as source/drain electrodes of the array substrate”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a source/drain electrode material pattern that can be arranged in any order, therefore a source/drain electrode material pattern formed in the same layer as source/drain electrodes of the array substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange a source/drain electrode material pattern formed in the same layer as source/drain electrodes of the array substrate  when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 9, Kim ‘179 teaches a metal pattern as a portion of a pixel electrode (200; [0074]) of the array substrate.  

Regarding Claim 10, Kim ‘179 teaches an insulating layer (or encapsulation layer) above the separation structures (see para. [0084]).  

Regarding Claim 11, Kim ‘179 teaches a light emitting layer (400; [0050]) formed by ink jet printing (see para. [0035] and [0081]) in the printing area of the substrate.  
Product by process limitation:
	The expression “formed by ink jet printing” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 12, Kim ‘179 fails to teach the limitation: “the entire light emitting layer has a thickness variation of less than 10 nm in a direction perpendicular to the substrate”.  
However, it has been held to be within the general skill of a worker in the art to have the entire light emitting layer has a thickness variation of less than 10 nm in a direction perpendicular to the substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 14, Kim ‘179 teaches source/drain electrodes (Fig. 6, (122/123); [0070]), and said forming the separation structures in the printing area of the substrate comprises: forming the separation structures at the source/drain electrode material pattern (see para. [0070]).  
Thus, Kim ‘179 fails to teach the limitations: “at the same time of forming the source/drain electrodes of the array substrate, forming in the printing area a source/drain electrode material pattern in the same layer as the source/drain electrodes”. 
However, it has been held to be within the general skill of a worker in the art to form in the printing area a source/drain electrode material pattern in the same layer as the source/drain electrodes at the same time of forming the source/drain electrodes of the array substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 15, Kim ‘179 teaches a pixel electrode (200; [0072]), and forming the separation structures in the printing area of the substrate comprises: forming in the printing area a metal pattern (see para. [0074]) as a portion of the pixel electrode (200; [0087]) of the array substrate; and forming the separation structures (310) at the metal pattern (see Fig. 7E; para. [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Tan et al. (US 2019/0181203 A1)			
Pai et al. (US 2011/0223545 A1)
Rokuhara (US 2011/0025200 A1)		
Shoda et al. (US 2008/0124574 A1)
Koyama et al. (US 6587620 B2)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829